Case: 2:20-cv-04972-MHW-CMV Doc #: 32 Filed: 06/23/21 Page: 1 of 1 PAGEID #: 957




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 JOHN DOE,

                        Plaintiff,

         v.                                                Civil Action 2:20-cv-4972
                                                           Judge Michael H. Watson
                                                           Magistrate Judge Chelsey M. Vascura
 KENYON COLLEGE,

                        Defendant.


                                              ORDER

       On June 17, 2021, this Court ordered Defendant to provide notice to non-party students

whose records have been requested in discovery pursuant to the Family Educational Rights and

Privacy Act (“FERPA”), 20 U.S.C. § 1232g and 34 C.F.R. § 99.3. (ECF No. 31.) Any students

objecting to the production of documents were instructed to set forth the basis for their objection

in writing and to submit it to the Clerk of Court. (Id.) The Court now further ORDERS that any

written objections made pursuant to the June 17, 2021 Order shall be FILED UNDER SEAL,

such that only Court staff, the parties to the litigation, and their counsel shall have access to them

on the docket. Original copies of the written objections shall reside permanently in the Clerk’s

office’s records, but the public shall not have access to them. The parties are ORDERED to

treat such objections as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” pursuant

to the February 1, 2021 Stipulated Protective Order (ECF No. 20).


       IT IS SO ORDERED.

                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE
